         Case 1:13-cr-00340-RJS Document 402 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


         -v-
                                                                 No. 13-cr-340-8 (RJS)
 George Kokenyei,                                                      ORDER

                                Defendant.




RICHARD J. SULLIVAN, Circuit Judge:

       As explained in its March 31, 2020 order (Doc. No. 387), the Court previously ordered the

government and defense counsel to file written submissions justifying sealing of certain documents

that the parties had requested be maintained under seal. Because neither the government nor

defense counsel articulated a basis for continued sealing, the Court determined that the

presumption in favor of open records, United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995),

had not been overcome. Id. Accordingly, the Court directed the parties to file prior submissions

on the public docket. (Doc. No. 387.) The government filed such submissions. (Docs. No. 388–

96.) Defense counsel did not.

       Defense counsel subsequently updated its position as to sealing, requesting that the Court

seal certain documents and proceedings. After the government responded that it would not object

to sealing in light of Mr. Kokenyei’s concern about public disclosure, the Court directed the parties

to submit a joint letter to supplement Mr. Kokenyei’s request for sealing and to provide the Court

with a basis for sealing consistent with Second Circuit precedent. The government then filed a

letter stating that it would not object to unsealing the documents in question. The letter also relays

that Mr. Kokenyei has expressed fear for his safety in the event of unsealing but does not otherwise
           Case 1:13-cr-00340-RJS Document 402 Filed 06/11/20 Page 2 of 2



offer any justification for sealing or facts that explain the reasons for Mr. Kokenyei’s fear.

         Given these submissions, the Court lacks sufficient basis to find that the presumption of

open records has been overcome. Cf. United States v. Aref, 533 F.3d 72, 82 (2d Cir. 2008)

(upholding district court’s sealing determination where “the district court . . . made sufficiently

specific findings under seal that justified denying public access” that were “based on record

evidence”). Accordingly, IT IS HEREBY ORDERED THAT the parties are directed to file prior

court submissions on the public docket by July 10, 2020. 1

SO ORDERED.

Dated:            June 10, 2020
                  New York, New York
                                                                ____________________________________
                                                                RICHARD J. SULLIVAN
                                                                UNITED STATES CIRCUIT JUDGE
                                                                Sitting by Designation




1
  Because Mr. Kokenyei’s sentencing submission includes references to the medical and treatment histories of various
third parties, the Court finds that the presumption in favor of open records as to that information is outweighed by the
privacy interests of the interested third parties. See Amodeo, 71 F.3d at 1050. Accordingly, Mr. Kokenyi may file a
redacted sentencing submission with respect to that information.
